Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,3,4,5,6 and 19   are rejected under 35 U.S.C 103 as being patentable over Shuochen Su  (NPL Doc: "Exploiting Temporal Structures in Computational Photography,"April 2018,A THESIS SUBMITTED IN PARTIAL FULFILLMENT OF THE REQUIREMENTS FOR THE DEGREE,The University of British Columbia 2018,Pages 40-55.) in view of  Maxime Meilland (NPL Doc: "A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration," December 2013, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2013, Pages 2016-2022.) in further view of Vijay Rengarajan (NPL Doc: "Unrolling the Shutter: CNN to Correct Motion Distortions,"July 2017,Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017,Pages 2291-2295.).

As per claim 1, Shuochen Su teaches A computer-implemented method executed on a processor for jointly removing rolling shutter (RS) distortions and blur artifacts in a single input RS and blurred image ( Page 11- “…a method to jointly remove motion blur and rolling
shutter deformation from single images, by treating the CMOS sensor as row-wise
temporal encoders with overlapping integration functions…”) , the method comprising: generating a plurality of RS blurred images from a camera ( Page 45- “...We presented an approach for rolling shutter motion deblurring by alternating between optimizing the intrinsic image and optimizing the camera motion trajectory in pose space. One limitation of our work is that it depends on the imperfect blur kernel estimation from uniform deblurring at multiple regions for trajectory initialization...") ; synthesizing RS blurred images from a set of GS sharp images( Page 50 – “…our network is trained using real video frames with realistically synthesized motion blur. In the following, we first present our neural network architecture,…”) ,
Shuochen Su does not explicitly teach corresponding GS sharp depth maps, and synthesized RS camera motions by employing a structure-and-motion-aware RS distortion and blur rendering module to generate training data to train a single-view joint RS correction and deblurring convolutional neural network (CNN); and predicting an RS rectified and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN.
 	Within analogous art, Maxime Meilland corresponding GS sharp depth maps( Page 2020-Col. 2-“… It is assumed that both the colour image and the depth image have synchronized rolling shutter cameras so that the same 6 velocity parameters can be used to rectify both images….”), and synthesized RS camera motions by employing a structure-and-motion-aware RS distortion and blur rendering module ( Page 2020- Col. 2- 5.1 Simulated results) to generate training data to train a single-view joint RS correction( Page 2020- Col. 2- 5.1 Simulated results)  
One of ordinary skill in the art would have been motivated to combine the teaching of Maxime Meilland within the modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su  because the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland provides a system and method for implementing the resolution for both motion blur and rolling shutter deformations simultaneously.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland within t the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su for implementation of a system and method for the resolution for both motion blur and rolling shutter deformations simultaneously.
 	Combination of Shuochen Su and Maxime Meilland does not explicitly teach deblurring convolutional neural network (CNN); and predicting an RS rectified and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN.  
Within analogous art, Vijay Rengarajan teaches deblurring convolutional neural network (CNN) ( Page 2292- Col. 1-  lines 16-21);  and predicting an RS rectified ( Page 2292- Col. 2- “…A method that rectifies the rolling shutter effect from a single image without tailored extraction of specific scene features…”)  and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN( Page 2292- Col. 1- “…Image correction methods: Few works indeed study RS from only a single image. The RS deblurring work of [19] uses local blur kernels to fit a continuous camera motion….” AND “…Camera motion distortions causing motion blur have been studied using CNNs so far. Apart from the works that perform non-blind deblurring [16, 15, 22], the work of [20] takes a classification approach for blur kernel estimation…” AND Page 2298- Col. 2-5.Conclusion) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland because the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan provides a system and method for implementing a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image.

As per claim 3, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan teaches claim 1, 
Combination of Shuochen Su and Vijay Rengarajan does not teach further comprising, during a training phase, employing the structure-and-motion-aware RS distortion  and blur rendering module with the set of GS sharp images, the corresponding GS sharp depth maps, and the synthesized RS camera motions to generate synthesized RS blurred images to train the single-view joint RS correction and deblurring convolutional neural network (CNN).
Within analogous art, Maxime Meilland teaches further comprising, during a training phase, employing the structure-and-motion-aware RS distortion ( Page 2017-Col. 2- “..1.5 Overview- “…The same model is also used to perform real-time structure and motion estimation for an RGB-D sensor. The main contributions…” AND Page 2020-Col. 2-lines 1- 17-4. Structure and Motion) and blur rendering module( Page 2020- Col. 2- 5.1 Simulated results)   with the set of GS sharp images ( Page 2021- Figure (a) Global shutter without blur and col. 1- “…each sequence, several registration models where considered: global shutter without motion blur (GS), global shutter with motion blur (GS+MB), rolling shutter without motion blur (RS), rolling shutter with motion blur (RS+MB) and rolling shutter with motion blur using 12 parameters (RS+MB 12 dof). For the first sequence (only corrupted by motion blur) (a),(d), it can be seen that modelling motion blur (GS+MB) considerably improves the accuracy of the
pose estimation compared to the standard model (GS)….”)  , the corresponding GS sharp depth maps( Page 2020-Col. 2-“… It is assumed that both the colour image and the depth image have synchronized rolling shutter cameras so that the same 6 velocity parameters can be used to rectify both images….”), and the synthesized RS camera motions to generate synthesized RS blurred images to train the single-view joint RS correction ( Page 2020- Col. 2- 5.1 Simulated results)  
One of ordinary skill in the art would have been motivated to combine the teaching of Maxime Meilland within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan because the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland provides a system and method for implementing the resolution for both motion blur and rolling shutter deformations simultaneously.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan for implementation of a system and method for the resolution for both motion blur and rolling shutter deformations simultaneously.
 	Combination of Shuochen Su and Maxime Meilland does not explicitly teach deblurring convolutional neural network (CNN).
Within analogous art, Vijay Rengarajan teaches deblurring convolutional neural network (CNN)( ( Page 2292- Col. 1- “…Image correction methods: Few works indeed study RS from only a single image. The RS deblurring work of [19] uses local blur kernels to fit a continuous camera motion….”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland because the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan provides a system and method for implementing a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image.

As per claim 4, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan teaches claim 1,
Shuochen Su teaches further comprising, during a testing phase, providing the single RS and blurred image to the single-view joint RS correction and deblurring CNN  ( Page 22- Convolutional Neural Networks – “…CNN have also been used for single- [15, 132] and multi- [149] image deblurring, using synthetic training data. One problem with synthetic blur is that real blur has significantly different characteristics,…”) to produce corresponding RS rectified  ( Page 41- “…perform our blind RSMD on each frame to test our joint rolling shutter and MB recovery. The footage also provides a necessary input for conventional rolling shutter rectification/video stabilization algorithms….”) and deblurred images in a single forward pass( Page 53- “…Since our approach deblurs images in a single forward pass, it is computationally very efficient…”) .  

As per claim 5, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan teaches claim 3,
Shuochen Su teaches wherein a generator network predicts corresponding GS sharp ( Page 72-“… The encoder (F1 1 to D2) of the generator G spatially compresses the input up to 1=4 of its original resolution, while generating feature maps with increasing receptive field. The ResNet blocks at the bottleneck maintain the number of features, while refining their residuals across multiple channels so that they can reconstruct a finer, cleaner depth after upsampling….”) .
As per claim 6, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan teaches claim 3,
Shuochen Su teaches wherein a discriminator network takes either a predicted GS sharp image or a ground truth GS sharp image to classify such image as either "real" or "fake."  ( Page 71- Figure 5.3 – Discriminator and generator and ground truth taught within Page 54- “…In order to simulate realistic motion blur at 30fps, we capture videos at 240fps, and subsample every eighth frame to create the 30fps ground truth sharp video. We then average together a temporally centered window of 7 frames (3 on either side of the ground truth frame) to generate synthetic motion blur at the target frame rate…”) .

As per claim 19, Shuochen Su teaches A system for jointly removing rolling shutter (RS) distortions and blur artifacts in a single input RS and blurred image ( Page 11- “…a method to jointly remove motion blur and rolling shutter deformation from single images, by treating the CMOS sensor as row-wise temporal encoders with overlapping integration functions…”) , the system comprising: a memory ( Page 53- “...GPU memory…”) ; and one or more processors in communication with the memory  ( Page 41- “…The entire video was processed with the rolling shutter correction feature included in Adobe After Effects CS6, before applying the conventional blind deblurring algorithm [154] to the rectified frame….”) configured to: generate a plurality of RS blurred images from a camera ( Page 45- “...We presented an approach for rolling shutter motion deblurring by alternating between optimizing the intrinsic image and optimizing the camera motion trajectory in pose space. One limitation of our work is that it depends on the imperfect blur kernel estimation from uniform deblurring at multiple regions for trajectory initialization...") ; synthesize RS blurred images from a set of GS sharp images ( Page 50 – “…our network is trained using real video frames with realistically synthesized motion blur. In the following, we first present our neural network architecture,…”) ,
Shuochen Su does not explicitly teach corresponding GS sharp depth maps, and synthesized RS camera motions by employing a structure-and- motion-aware RS distortion and blur rendering module to generate training data to train a single-view joint RS correction and deblurring convolutional neural network (CNN); and predict an RS rectified and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN.  
 	Within analogous art, Maxime Meilland corresponding GS sharp depth maps ( Page 2020-Col. 2-“… It is assumed that both the colour image and the depth image have synchronized rolling shutter cameras so that the same 6 velocity parameters can be used to rectify both images….”), and synthesized RS camera motions by employing a structure-and- motion-aware RS distortion and blur rendering module ( Page 2020- Col. 2- 5.1 Simulated results) to generate training data to train a single-view joint RS correction ( Page 2020- Col. 2- 5.1 Simulated results)  
One of ordinary skill in the art would have been motivated to combine the teaching of Maxime Meilland within the modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su  because the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland provides a system and method for implementing the resolution for both motion blur and rolling shutter deformations simultaneously.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland within t the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su for implementation of a system and method for the resolution for both motion blur and rolling shutter deformations simultaneously.
 	Combination of Shuochen Su and Maxime Meilland does not explicitly teach deblurring convolutional neural network (CNN); and predict an RS rectified and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN.
Within analogous art, Vijay Rengarajan teaches deblurring convolutional neural network (CNN) ( Page 2292- Col. 1-  lines 16-21); and predict an RS rectified ( Page 2292- Col. 2- “…A method that rectifies the rolling shutter effect from a single image without tailored extraction of specific scene features…”)  and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN ( Page 2292- Col. 1- “…Image correction methods: Few works indeed study RS from only a single image. The RS deblurring work of [19] uses local blur kernels to fit a continuous camera motion….” AND “…Camera motion distortions causing motion blur have been studied using CNNs so far. Apart from the works that perform non-blind deblurring [16, 15, 22], the work of [20] takes a classification approach for blur kernel estimation…” AND Page 2298- Col. 2-5.Conclusion) .
One of ordinary skill in the art would have been motivated to combine the teaching of Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland because the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan provides a system and method for implementing a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image.

2.	Claims 7,8 and 20   are rejected under 35 U.S.C 103 as being patentable over Shuochen Su  (NPL Doc: "Exploiting Temporal Structures in Computational Photography,"April 2018,A THESIS SUBMITTED IN PARTIAL FULFILLMENT OF THE REQUIREMENTS FOR THE DEGREE,The University of British Columbia 2018,Pages 40-55.) in view of  Maxime Meilland (NPL Doc: "A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration," December 2013, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2013, Pages 2016-2022.) in further view of Vijay Rengarajan (NPL Doc: "Unrolling the Shutter: CNN to Correct Motion Distortions,"July 2017,Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017,Pages 2291-2295.) and Shi et al.(USPUB 20180075581).

As per claim 7, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan teaches claim 6,
Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan does not explicitly teach wherein the generator network and the discriminator network are jointly trained via an adversarial loss.
  Within analogous art, Shi et al. teaches wherein the generator network and the discriminator network are jointly trained via an adversarial loss ( Paragraph [0039]-“… generator neural network 406 and a discriminator neural network 408 can be trained together (e.g, jointly, interatively, alternately, etc.) but with competing goals….”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Shi et al. within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan because  the Super resolution using a generative adversarial network mentioned by Shi et al. 
provides a system and method for implementing machine learning for processing multiple image data sets. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Super resolution using a generative adversarial network mentioned by Shi et al. within the combined modified teaching of the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for implementing machine learning for processing multiple image data sets.

As per claim 8, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and Shi et al. teaches claim 7,
Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan does not explicitly teach wherein a perceptual loss is added to minimize differences between activations of different layers of a visual geometry group (VGG) network.
Within analogous art, Shi et al. teaches  wherein a perceptual loss is added to minimize differences between activations of different layers of a visual geometry group (VGG) network ( Paragraphs [0032]- “… define a novel perceptual loss using high-level feature maps of the Visual Geometry Group(VGG) network combined with a discriminator…” AND Paragraph [0039]- “… A generator neural network 406 and a discriminator neural network 408 can be trained together (e.g, jointly, interatively, alternately, etc.) but with competing goals. The discriminator network 408 can be trained to distinguish natural and synthetically generated images, while the generator network 406…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Shi et al. within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan because  the Super resolution using a generative adversarial network mentioned by Shi et al. 
provides a system and method for implementing machine learning for processing multiple image data sets. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Super resolution using a generative adversarial network mentioned by Shi et al. within the combined modified teaching of the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for implementing machine learning for processing multiple image data sets.


As per claim 20, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan teaches claim 19,
Shuochen Su teaches wherein a generator network predicts corresponding GS sharp images and a discriminator network takes either a predicted GS sharp image or a ground truth GS sharp image to classify such image as either "real" or "fake," ( Page 71- Figure 5.3 – Discriminator and generator and ground truth taught within Page 54- “…In order to simulate realistic motion blur at 30fps, we capture videos at 240fps, and subsample every eighth frame to create the 30fps ground truth sharp video. We then average together a temporally centered window of 7 frames (3 on either side of the ground truth frame) to generate synthetic motion blur at the target frame rate…”) .
Combination of Shuochen Su  and Maxime Meilland and Vijay Rengarajan does not explicitly wherein the generator network and the discriminator network are jointly trained via an adversarial loss, and wherein a perceptual loss is added to minimize differences between activations of different layers of a visual geometry group (VGG) network.  
Within analogous art, Shi et al. teaches wherein the generator network and the discriminator network are jointly trained via an adversarial loss ( Paragraph [0039]-“… generator neural network 406 and a discriminator neural network 408 can be trained together (e.g, jointly, interactively, alternately, etc.) but with competing goals….”) , and wherein a perceptual loss is added to minimize differences between activations of different layers of a visual geometry group (VGG) network( Paragraphs [0032]- “… define a novel perceptual loss using high-level feature maps of the
Visual Geometry Group(VGG) network combined with a discriminator…” AND Paragraph [0039]- “… A generator neural network 406 and a discriminator neural network 408 can be trained together (e.g, jointly, interactively, alternately, etc.) but with competing goals. The discriminator network 408 can be trained to distinguish natural and synthetically generated images, while the generator network 406…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Shi et al. within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan because  the Super resolution using a generative adversarial network mentioned by Shi et al. 
provides a system and method for implementing machine learning for processing multiple image data sets. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Super resolution using a generative adversarial network mentioned by Shi et al. within the combined modified teaching of the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for implementing machine learning for processing multiple image data sets.

3.	Claims 10,12,13,14 and 15 are rejected under 35 U.S.C 103 as being patentable over Shuochen Su  (NPL Doc: "Exploiting Temporal Structures in Computational Photography,"April 2018,A THESIS SUBMITTED IN PARTIAL FULFILLMENT OF THE REQUIREMENTS FOR THE DEGREE,The University of British Columbia 2018,Pages 40-55.) in view of  Maxime Meilland (NPL Doc: "A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration," December 2013, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2013, Pages 2016-2022.) in further view of Vijay Rengarajan (NPL Doc: "Unrolling the Shutter: CNN to Correct Motion Distortions,"July 2017,Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017,Pages 2291-2295.)  and McCloskey(USPUB 20160171666).

As per claim 10, Shuochen Su teaches jointly removing rolling shutter (RS) distortions and blur artifacts in a single input RS and blurred image ( Page 11- “…a method to jointly remove motion blur and rolling shutter deformation from single images, by treating the CMOS sensor as row-wise temporal encoders with overlapping integration functions…”) , the system comprising: a memory ( Page 53- “...GPU memory…”) ; to perform the steps of:  generating a plurality of RS blurred images from a camera ( Page 45- “...We presented an approach for rolling shutter motion deblurring by alternating between optimizing the intrinsic image and optimizing the camera motion trajectory in pose space. One limitation of our work is that it depends on the imperfect blur kernel estimation from uniform deblurring at multiple regions for trajectory initialization...") ; synthesizing RS blurred images from a set of GS sharp images ( Page 50 – “…our network is trained using real video frames with realistically synthesized motion blur. In the following, we first present our neural network architecture,…”) ,
Shuochen Su does not explicitly teach corresponding GS sharp depth maps, and synthesized RS camera motions by employing a structure-and-motion-aware RS distortion and blur rendering module to generate training data to train a single-view joint RS correction and deblurring convolutional neural network (CNN); and predicting an RS rectified and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN.  
 	Within analogous art, Maxime Meilland corresponding GS sharp depth maps ( Page 2020-Col. 2-“… It is assumed that both the colour image and the depth image have synchronized rolling shutter cameras so that the same 6 velocity parameters can be used to rectify both images….”), and synthesized RS camera motions by employing a structure-and-motion-aware RS distortion and blur rendering module ( Page 2020- Col. 2- 5.1 Simulated results) to generate training data to train a single-view joint RS correction ( Page 2020- Col. 2- 5.1 Simulated results)  
One of ordinary skill in the art would have been motivated to combine the teaching of Maxime Meilland within the modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su  because the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland provides a system and method for implementing the resolution for both motion blur and rolling shutter deformations simultaneously.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland within t the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su for implementation of a system and method for the resolution for both motion blur and rolling shutter deformations simultaneously.
 	Combination of Shuochen Su and Maxime Meilland does not explicitly teach A non-transitory computer-readable storage medium comprising a computer- readable program for,
wherein the computer-readable program when executed on a computer causes the computer 
 deblurring convolutional neural network (CNN); and predicting an RS rectified and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN.
Within analogous art, Vijay Rengarajan teaches deblurring convolutional neural network (CNN) ( Page 2292- Col. 1-  lines 16-21); and predicting an RS rectified ( Page 2292- Col. 2- “…A method that rectifies the rolling shutter effect from a single image without tailored extraction of specific scene features…”) and deblurred image from the single input RS and blurred image by employing the single-view joint RS correction and deblurring CNN ( Page 2292- Col. 1- “…Image correction methods: Few works indeed study RS from only a single image. The RS deblurring work of [19] uses local blur kernels to fit a continuous camera motion….” AND “…Camera motion distortions causing motion blur have been studied using CNNs so far. Apart from the works that perform non-blind deblurring [16, 15, 22], the work of [20] takes a classification approach for blur kernel estimation…” AND Page 2298- Col. 2-5.Conclusion) .
One of ordinary skill in the art would have been motivated to combine the teaching of Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland because the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan provides a system and method for implementing a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image.
	Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan does not explicitly teach A non-transitory computer-readable storage medium comprising a computer- readable program for, wherein the computer-readable program when executed on a computer causes the computer ,
	Within analogous art, McCloskey teaches A non-transitory computer-readable storage medium comprising a computer- readable program for ( Paragraph [0060]-“…  the code can be tangibly stored on one or more volatile, non-transitory, or non-volatile tangible computer-readable media,..”) , wherein the computer-readable program when executed on a computer causes the computer ( Paragraphs [0053-0054]-“… The drives and their associated computer-readable media provide non volatile storage of computer-readable instructions, data structures, program modules and other data for the computer 401. It should be appreciated by those skilled in the art that any type of computer-readable…”),
One of ordinary skill in the art would have been motivated to combine the teaching of McCloskey within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan because the Point spread function estimation for motion invariant images mentioned by McCloskey provides a system and method for implementing computer system for  de-blurring  the original motion invariant image and create a resulting image.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Point spread function estimation for motion invariant images mentioned by McCloskey within the combined modified teaching of the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland for implementation of a system and method for a computer system for  de-blurring  the original motion invariant image and create a resulting image.

As per claim 12, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey teaches claim 10,
Combination of Shuochen Su and Vijay Rengarajan and McCloskey does not explicitly teach 
wherein, during a training phase, a set of GS sharp images, corresponding GS sharp depth maps
 , and synthesized RS camera motions are employed by the structure-and-motion-aware RS distortion and blur rendering module to generate synthesized RS blurred images to train the single-view joint RS correction
Within analogous art, Maxime Meilland teaches wherein, during a training phase, a set of GS sharp images ( Page 2021- Figure (a) Global shutter without blur and col. 1- “…each sequence, several registration models where considered: global shutter without motion blur (GS), global shutter with motion blur (GS+MB), rolling shutter without motion blur (RS), rolling shutter with motion blur (RS+MB) and rolling shutter with motion blur using 12 parameters (RS+MB 12 dof). For the first sequence (only corrupted by motion blur) (a),(d), it can be seen that modelling motion blur (GS+MB) considerably improves the accuracy of the
pose estimation compared to the standard model (GS)….”) , corresponding GS sharp depth maps( Page 2020-Col. 2-“… It is assumed that both the colour image and the depth image
have synchronized rolling shutter cameras so that the same 6 velocity parameters can be used to rectify both images….”) , and synthesized RS camera motions are employed by the structure-and-motion-aware RS distortion( Page 2017-Col. 2- “..1.5 Overview- “…The same model is also used to perform real-time structure and motion estimation for an RGB-D sensor. The main contributions…” AND Page 2020-Col. 2-lines 1- 17-4. Structure and Motion) and blur rendering module to generate synthesized RS blurred images to train the single-view joint RS correction ( Page 2020- Col. 2- 5.1 Simulated results) 
One of ordinary skill in the art would have been motivated to combine the teaching of Maxime Meilland within the combined  modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the Point spread function estimation for motion invariant images mentioned by McCloskey and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan because the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland provides a system and method for implementing the resolution for both motion blur and rolling shutter deformations simultaneously.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland within the combined  modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the Point spread function estimation for motion invariant images mentioned by McCloskey and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan for implementation of a system and method for the resolution for both motion blur and rolling shutter deformations simultaneously.
Within analogous art, Vijay Rengarajan teaches deblurring convolutional neural network (CNN)( ( Page 2292- Col. 1- “…Image correction methods: Few works indeed study RS from only a single image. The RS deblurring work of [19] uses local blur kernels to fit a continuous camera motion….”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Point spread function estimation for motion invariant images mentioned by McCloskey because the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan provides a system and method for implementing a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Point spread function estimation for motion invariant images mentioned by McCloskey for implementation of a system and method for a convolutional neural network (CNN) architecture for automatic learning of essential features from a single RS image.

As per claim 13, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey teaches claim 10,
Shuochen Su teaches wherein, during a testing phase, the single RS and blurred image is provided to the single-view joint RS correction and deblurring CNN  ( Page 22- Convolutional Neural Networks – “…CNN have also been used for single- [15, 132] and multi- [149] image deblurring, using synthetic training data. One problem with synthetic blur is that real blur has significantly different characteristics,…”) to produce corresponding RS rectified ( Page 41- “…perform our blind RSMD on each frame to test our joint rolling shutter and MB recovery. The footage also provides a necessary input for conventional rolling shutter
rectification/video stabilization algorithms….”) and deblurred images in a single forward pass ( Page 53- “…Since our approach deblurs images in a single forward pass, it is computationally very efficient…”) .  

As per claim 14, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey teaches claim 12,
Shuochen Su teaches wherein a generator network predicts corresponding GS sharp images ( Page 72-“… The encoder (F1 1 to D2) of the generator G spatially compresses the input up to 1=4 of its original resolution, while generating feature maps with increasing receptive field. The ResNet blocks at the bottleneck maintain the number of features, while refining their residuals across multiple channels so that they can reconstruct a finer, cleaner depth after upsampling….”) .

As per claim 15, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey teaches claim 12,
Shuochen Su teaches wherein a discriminator network takes either a predicted GS sharp image or a ground truth GS sharp image to classify such image as either "real" or "fake." ( Page 71- Figure 5.3 – Discriminator and generator and ground truth taught within Page 54- “…In order to simulate realistic motion blur at 30fps, we capture videos at 240fps, and subsample every eighth frame to create the 30fps ground truth sharp video. We then average together a temporally centered window of 7 frames (3 on either side of the ground truth frame) to generate synthetic motion blur at the target frame rate…”) .

4.	Claims 16 and 17  are rejected under 35 U.S.C 103 as being patentable over Shuochen Su  (NPL Doc: "Exploiting Temporal Structures in Computational Photography,"April 2018,A THESIS SUBMITTED IN PARTIAL FULFILLMENT OF THE REQUIREMENTS FOR THE DEGREE,The University of British Columbia 2018,Pages 40-55.) in view of  Maxime Meilland (NPL Doc: "A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration," December 2013, Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2013, Pages 2016-2022.) in further view of Vijay Rengarajan (NPL Doc: "Unrolling the Shutter: CNN to Correct Motion Distortions,"July 2017,Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017,Pages 2291-2295.) and McCloskey(USPUB 20160171666) and Shi et al.(USPUB 20180075581).


As per claim 16, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey teaches claim 15, 
Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey does not explicitly teach wherein the generator network and the discriminator network are jointly trained via an adversarial loss.
Within analogous art, Shi et al. teaches wherein the generator network and the discriminator network are jointly trained via an adversarial loss ( Paragraph [0039]-“… generator neural network 406 and a discriminator neural network 408 can be trained together (e.g, jointly, interatively, alternately, etc.) but with competing goals….”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Shi et al. within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Point spread function estimation for motion invariant images mentioned by McCloskey because  the Super resolution using a generative adversarial network mentioned by Shi et al. 
provides a system and method for implementing machine learning for processing multiple image data sets. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Super resolution using a generative adversarial network mentioned by Shi et al. within the combined modified teaching of the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Point spread function estimation for motion invariant images mentioned by McCloskey for implementation of a system and method for implementing machine learning for processing multiple image data sets.

As per claim 17, Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey and Shi et al. teaches claim 16,
Combination of Shuochen Su and Maxime Meilland and Vijay Rengarajan and McCloskey does not explicitly teach wherein a perceptual loss is added to minimize differences between activations of different layers of a visual geometry group (VGG) network.
Within analogous art, Shi et al. teaches  wherein a perceptual loss is added to minimize differences between activations of different layers of a visual geometry group (VGG) network ( Paragraphs [0032]- “… define a novel perceptual loss using high-level feature maps of the Visual Geometry Group(VGG) network combined with a discriminator…” AND Paragraph [0039]- “… A generator neural network 406 and a discriminator neural network 408 can be trained together (e.g, jointly, interatively, alternately, etc.) but with competing goals. The discriminator network 408 can be trained to distinguish natural and synthetically generated images, while the generator network 406…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Shi et al. within the combined modified teaching of the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Point spread function estimation for motion invariant images mentioned by McCloskey because  the Super resolution using a generative adversarial network mentioned by Shi et al. 
provides a system and method for implementing machine learning for processing multiple image data sets. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Super resolution using a generative adversarial network mentioned by Shi et al. within the combined modified teaching of the Unrolling the Shutter: CNN to Correct Motion Distortions mentioned by Vijay Rengarajan and  the Exploiting Temporal Structures in Computational Photography mentioned by Shuochen Su and  the A Unified Rolling Shutter and Motion Blur Model for 3D Visual Registration mentioned by Maxime Meilland and  the Point spread function estimation for motion invariant images mentioned by McCloskey for implementation of a system and method for implementing machine learning for processing multiple image data sets.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 2,9,11 and 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2 , prior art of record does not teach or suggest the limitation mentioned within claim 2: “ wherein single-view joint RS correction and deblurring is performed in a single forward pass.”  

As to claim 9 , prior art of record does not teach or suggest the limitation mentioned within claim 9: “…the generator network includes an encoder and a decoder, the encoder extracting shared features between single-view RS correction and deblurring from the single input RS and blurred image into a compact bottleneck, and the decoder upsampling the compact bottleneck to an original input image size.  ”  

As to claim 11 , prior art of record does not teach or suggest the limitation mentioned within claim 11: “ wherein single- view joint RS correction and deblurring is performed in a single forward pass.”  

As to claim 18 , prior art of record does not teach or suggest the limitation mentioned within claim 18: “wherein the generator network includes an encoder and a decoder, the encoder extracting shared features between single-view RS correction and deblurring from the single input RS and blurred image into a compact bottleneck, and the decoder upsampling the compact bottleneck to an original input image size. ”  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637